People v Dockery (2021 NY Slip Op 05714)





People v Dockery


2021 NY Slip Op 05714


Decided on October 20, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 20, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

CHERYL E. CHAMBERS, J.P.
LEONARD B. AUSTIN
COLLEEN D. DUFFY
BETSY BARROS
WILLIAM G. FORD, JJ.


2020-00941
 (Ind. No. 6562/18)

[*1]The People of the State of New York, respondent,
vNashid Dockery, appellant.
 


Eric Gonzalez, District Attorney, Brooklyn, NY (Leonard Joblove and Keith Dolan of counsel; Karen Abel-Bey on the memorandum), for respondent.
Patricia Pazner, New York, NY (Lynn W. L. Fahey of counsel), for appellant.

DECISION & ORDER
Appeal by the defendant, as limited by his motion, from a sentence of the Supreme Court, Kings County (Barry E. Warhit, J., at plea; Matthew J. D'Emic, J., at sentence), imposed January 8, 2020, upon his plea of guilty, on the ground that the sentence was excessive.
ORDERED that the sentence is affirmed.
The sentence imposed was not excessive (see People v Suitte , 90 AD2d 80).
CHAMBERS, J.P., AUSTIN, DUFFY, BARROS and FORD, JJ., concur.
ENTER:
Maria T. Fasulo
Acting Clerk of the Court